Concurring with the result, I desire to express some views with reference to the Cody case, 31 Texas Criminal Reports, 183, and Harris' case, 29 Texas Criminal Appeals, 101. These cases are authority that misdemeanors can not be added to or multiplied by each other so as thus to make a felony. The apparent exception is stated to be that when several things or articles in bulk are taken by continuous acts, there being an original purpose or impulse to take the whole, the act is one without regard to time. The illustration given is: A party at night drives a wagon to a fence, and carries cotton, basketful *Page 359 
at a time, from a pile in the field, some yards distant. This is not a real, but only an apparent, exception. As stated, the Cody case is correct. Asportation, under our law, is not necessary. When the thief begins the taking from the bulk with intent to take the whole, the theft of the whole is complete. The question of abandonment in whole or in part is not here discussed. Of course, the State must show the intent by the best evidence attainable. A failure to prove this original intent would not change the legal proposition. The law is one thing, and the evidence to prove its violation quite a different thing. But the Cody case limits this "continuous theft" to things or property in bulk, and carried away by piecemeal, under the original intent or purpose to take the whole. This is correct, under our statute, for thereunder each taking constitutes a distinct theft. So, the taking little by little from a bulk, if taken in pursuance of the original design, would be one theft. But it would be different thefts, unless the taking was in pursuance to the original intent or purpose to take the whole at the time the taking began. If the original purpose of the party was to take a basketful of the cotton, and then subsequently he conceived the idea of taking another basketful, these would be different thefts, because different takings under different intents and purposes. It may be troublesome and a much vexed question to tell what is the original purpose and intent under the facts in a given case, and it may sometimes be a serious question to know what is meant by property or things in bulk; but these troubles must be solved, and will not change the legal proposition evidently stated in the general definition of theft contained in the statute. So far as the question of ownership is concerned, any complication along this line can be avoided by simply charging in three counts the ownership in the real owner and possession in the special owner, and ownership only in the real owner and ownership only in the special owner. These three counts setting up ownership in these different ways would avoid all complications arising under the testimony. The writer's view of this matter is, taking the case as a whole and as presented, that there were two misdemeanors, instead of one felony. I concur in the reversal of the judgment.